Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Allowable Subject Matter
Claim(s) 1-17 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an plasma source assembly requiring:
a RF hot electrode cladding positioned so that the RF hot electrode is not exposed; and a return electrode cladding positioned so that the return electrode is not exposed, wherein the RF hot electrode cladding has a dielectric constant that changes along the length of the gap between the RF hot electrode and the return electrode, in combination with other limitations of the claim.
With regards to claim(s) 7: the prior art fail to disclose a/an plasma source assembly requiring:
a RF hot electrode cladding positioned so that the RF hot electrode is not exposed; and a return electrode cladding positioned so that the return electrode is not exposed, wherein the return electrode cladding has a dielectric constant that changes along the length of the gap 
With regards to claim(s) 13: the prior art fail to disclose a/an plasma source assembly requiring:
a RF hot electrode cladding positioned so that the RF hot electrode is not exposed; and a return electrode cladding positioned so that the return electrode is not exposed, wherein the RF hot electrode cladding has a dielectric constant that changes along the length of the gap between the RF hot electrode and the return electrode and the return electrode cladding has a dielectric constant that changes along the length of the gap between the RF hot electrode and the return electrode, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-6, 8-12, 14-17; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844